Exhibit 99.2 ZAGG Inc Reports Record Second Quarter Financial Results ● Consolidated revenue of $61.6 million ● Operating income of $10.8 million ● GAAP diluted earnings of $0.18 per share ● Adjusted EBITDA of $15.1 million, or $0.48 per diluted share SALT LAKE CITY(BUSINESS WIRE) ZAGG Inc (NASDAQ: ZAGG) (www.ZAGG.com), a market leader in innovative mobile device accessories and technologies, today announced financial results for the second quarter ended June 30, 2012. Second Quarter Highlights (second quarter 2012 versus second quarter 2011) ● Consolidated revenue increased 58.9% to $61.6 million ● Operating income up 154% to $10.8 million ● Gross margin of 46.1% ● Diluted EPS increased 80% to $0.18 ● Adjusted EBITDA increased 60% to $15.1 million, or $0.48 per diluted share "Our results this quarter reflect our ability to introduce creative product solutions and increase distribution for our new accessories in the indirect channel. ZAGG is the founder and leader in the keyboard and folio space, and continues to be the top-selling brand for our retailers,” said Robert G. Pedersen II, CEO of ZAGG. “Our product-centric focus is paying off with a product pipeline that is more robust than ever. We look to extend our market leadership position in our existing product lines and continue to create new product categories." Second Quarter Results Consolidated revenue for the second quarter of 2012 increased 58.9% to $61.6 million from $38.8 million in the same quarter last year.Revenue by channel was 78.7% through indirect channels, 14.5% through ZAGG.com and iFrogz.com, 6% through the company’s mall cart and kiosk programs, and 0.8% from shipping and handling. Gross profit for the second quarter of 2012 was $28.4 million or 46.1% of net sales, representing a 60% increase, versus $17.8 million or 45.8% of net sales in the second quarter of the prior year. Operating income for the second quarter of 2012 was $10.8 million compared to $4.2 million for the second quarter of 2011, an increase of 154%. Net income attributable to stockholders for the second quarter of 2012 was $5.8 million or $0.18 per diluted share as compared to net income attributable to stockholders of $2.7 million or $0.10 per diluted share in the second quarter of 2011. 1 Adjusted EBITDA ZAGG considers earnings before other income or expense; income tax provision; depreciation and amortization; share-based compensation expense related to equity awards; iFrogz acquisition expenses; iFrogz inventory fair value write-up; and noncontrolling interests ("Adjusted EBITDA") to be an important financial indicator of the Company's operational strength and the performance of its business. These results should be considered in addition to results prepared in accordance with generally accepted accounting principles ("GAAP"), but should not be considered as a substitute for, or superior to, GAAP results. A reconciliation of the differences between Adjusted EBITDA and the most comparable financial measure calculated and presented in accordance with GAAP, is presented under the heading "Reconciliation of Non-GAAP Financial Information to GAAP" immediately following the Condensed Consolidated Statements of Operations included below. The difference between Adjusted EBITDA per share, a non-GAAP measure, and GAAP EPS, is other income or expense, income tax provision, depreciation and amortization, and share-based compensation. Adjusted EBITDA for the second quarter of 2012 was $15.1 million versus $9.5 million of adjusted EBITDA in the second quarter of 2011, representing an increase of 60% over prior year’s second quarter results, or $0.48 per diluted share versus $0.35 per diluted share in the second quarter last year. Outlook ZAGG is raising full year guidance for 2012 revenue to $256 million and Adjusted EBITDA of $56 million — $61 million. This compares to reported revenue for 2011 of $179.1 million and Adjusted EBITDA of $45.3 million. Conference Call A conference call will be held today at 5:30 p.m. EST to review these results. Participants may access via the Internet at the event website and on the Company website at:investors.ZAGG.com.The call replay will be available for 30 days, and can be accessed online or toll-free at (855) 859-2056, Conference ID # 10082792.A webcast playback of the conference call will be archived investors.ZAGG.com for one year.A podcast of the event will also be available online. Non-GAAP Financial Disclosure Investors are cautioned that the Adjusted EBITDA, or earnings before other income or expense, income tax provision, depreciation and amortization, stock-based compensation, iFrogz acquisition expenses, iFrogz inventory fair value write-up, and noncontrolling interests contained in this press release are not financial measures under generally accepted accounting principles. In addition, they should not be construed as alternatives to any other measures of performance determined in accordance with generally accepted accounting principles, or as indicators of our operating performance, liquidity or cash flows generated by operating, investing and financing activities, as there may be significant factors or trends that they fail to address. We present this financial information because we believe that it is helpful to some investors as a measure of our performance. We caution investors that non-GAAP financial information, by its nature, departs from traditional accounting conventions; accordingly, its use can make it difficult to compare our current results with our results from other reporting periods and with the results of other companies. Safe Harbor Statement This release contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and such forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. "Forward-looking statements" describe future expectations, plans, results, or strategies and are generally preceded by words such as "may," "future," "plan" or "planned," "will" or "should," "expected," "anticipates," "draft," "eventually" or "projected." You are cautioned that such statements are subject to a multitude of risks and uncertainties that could cause future circumstances, events, or results to differ materially from those projected in the forward-looking statements, including the risks that actual results may differ materially from those projected in the forward-looking statements as a result of various factors, and other risks identified in filings made by the company with the Securities and Exchange Commission. We disclaim any obligation to update any forward looking statement contained in this release. 2
